Title: To John Adams from Joseph Hall Fleming, 9 February 1798
From: Fleming, Joseph Hall
To: Adams, John



Honoured sir
Philadelphia Feby 9. 1798

Although unknown to you, yet Possessing a very high opinion of your Integrity Wisdom & Patriotism & knowing you to be a firm inlightened Federalist & great statesman. I Present you with the loan of a Pamphlet of Essays, written by an Honest Scotch Clergyman Mr Young—a Book which I am sure will contribute much to your satisfaction as it has to mine. I would have presented it as a Gift only I borrowed it my self off a Scotch Gentleman. I believe its not to be had in America—if it is I shall get one for you if possible. My small speech I hope you will accept & although your High Station in our Government makes you (no doubt) very much engaged in business at this Critical Juncture. Yet I hope you will read both Books & in about three Weeks I shall call for the Essays only.
I am Honoured sir your most / Hble servt.  / & Faithfull Federal / Citizen—

Joseph Hall Fleming